DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hager et al. (US 2018/0363165), (hereinafter, Hager).

	RE Claim 1, Hager discloses an epitaxial wafer processing method, comprising the steps of: 
providing an epitaxial wafer 120; 
measuring a flatness of the epitaxial wafer. It is the examiner position that the flatness measurement limitation is implicitly met, since the shape of the semiconductor wafer is accurately known, e.g. by means of a suitable measurement before the actual coating process, the more targeted the manner in which the variable or the variables influencing the etching process can be set or adapted [0034], furthermore, the shape of the semiconductor wafer means the surface topology, hence implying surface flatness [0025];

growing an epitaxial layer on the epitaxial wafer after performing the vapor phase etching process [0020].
RE Claim 3, Hager discloses a method, wherein the vapor phase etching process comprises HCL etching gas [0020, 0021, 0030 and Table 1]. 
RE Claim 4, Hager discloses a method, wherein the flatness of the epitaxial wafer is tuned by controlling etchant gas flow rate, etching time, etching temperature and/or carrier gas flow rate of the vapor phase etching process [0063, 0071 and Table 1].
RE Claim 5, Hager discloses a method, wherein the etching gas flow rate is in a range of 1~20 slm, referring the HCL gas flow rate of 4 slm, hence within the claimed gas flow rate range [Table 1].
RE Claim 6, Hager discloses a method, wherein the etching time is in a range of 1~50 seconds, referring the etching time of 3 seconds or 1-5 seconds, hence within the claimed etching time range [0060 and Table 1].
RE Claim 8, Hager discloses a method, wherein the carrier gas of the vapor phase etching process comprises hydrogen [0020, 0030 and Table 1].
RE Claim 9, Hager discloses a method, wherein the hydrogen flow rate is 50 slm, which falls within the claimed range of 60~120 slm.
RE Claim 10, Hager discloses a method, wherein the vapor phase etching process is performed in a single wafer epitaxial furnace 100, referring to FIG. 1 [0047].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (US 2018/0363165), (hereinafter, Hager) in view of Xiao et al. (TW 2018/10401) with the machine translation attached, (hereinafter, Xiao).

RE Claim 2, Hager does not disclose a method, further comprising a step of polishing “S102” the epitaxial wafer prior to measuring the flatness of the epitaxial wafer [0010].

However, in the same field of endeavor, Xiao discloses a method for flattening the surface of a semiconductor substrate, wherein  . 
RE Claim 7, Hager discloses a method, wherein the etching temperature is in a range of 1090~1130°C, which overlaps the claimed range of 1100~1200°C. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Yasser Abdelaziez, PhD




/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898